Citation Nr: 1143826	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residual numbness and pain from a spider bite.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother-in-law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1996 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran specifically limited his VA Form 9, substantive appeal, to entitlement to service connection for residual numbness and pain from brown recluse spider bite.  Thus, entitlement to service connection for dental treatment purposes has not been perfected and is not before the Board 38 C.F.R. §§ 20.200, 20.202 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left leg pain and numbness condition is related to his service; specifically, he asserts that he was bitten by a spider in service while aboard the USS Antietam.

The Veteran's May 1996 induction physical examination does not contain any evidence of complaints, treatment, or a diagnosis of a left leg condition, including an insect bite.  Service treatment records (STR) demonstrate that the Veteran was treated for an unresolved left leg insect bite in June 2000.  A July 2000 record notes left leg pain and indicates a diagnosis of unresolved cellulitis.  An August 2000 record indicates a left leg infection.  The Veteran's October 2000 separation physical examination contains a notation indicating a left leg scar.  

Post-service VA outpatient treatment records dated in December 2003 to November 2009 demonstrate that the Veteran sought treatment for left leg pain and numbness, and consistently reported a history of a spider bite during service.  A December 2003 record indicates a diagnosis of neurological pain secondary to a brown recluse spider bite of the left lower extremity.  In a February 2009 record, the examiner noted that the Veteran's ulcerative skin lesions or soft tissue abscesses are almost exclusively due to CA-MRSA; concluding that assignment to brown recluse spider bite is "usually inaccurate."  A March 2009 record indicates a diagnosis of soft tissue irrigation and tightness due to damage suffered some time ago due to a spider bite.   

During the August 2011 hearing before the Board, the Veteran testified that he was treated for his left leg (spider bite) condition in service and has experienced pain and numbness in his left leg since the in-service treatment.  

Given the findings in service, including complaints of left leg pain and the insect bite, the post-service treatment for left leg pain and consistently reported history of a spider bite during service, as well as the Veteran's competent lay observations as to continued pain and numbness in the left leg since service, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary. 38 C.F.R. § 3.159(c)(4).  

In addition, during the August 2011 hearing before the Board, the Veteran asserted that he received treatment for his left leg condition in the past few months.  The most recent VA outpatient treatment records within the claims file are dated in November 2009.  Given that the aforementioned VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his left leg condition since November 2009.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  Upon completion of the above development, the Veteran should also be afforded an appropriate VA examination in order to determine the current nature and likely etiology of any left leg condition, including the claimed insect bite which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

A.  Does the Veteran have any residuals of an insect bite?

B.  If so, is it at least as likely as not (i.e., probability of 50 percent) that such residuals had their onset during active service or are related to any in-service disease or injury?

In offering the opinion, the examiner should address the February 2009 reference to CA-MRSA.  

A rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


